      Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 1 of 26




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JAMES A. REPPERT,

                                     Plaintiff,                     1:19-cv-01518 (BKS/CFH)

v.

NEW YORK STATE DEPARTMENT OF STATE,

                                     Defendant.


Appearances:

Plaintiff pro se:
James A. Reppert
Albany, NY 12208

For Defendants:
Letitia James
Attorney General of the State of New York
Andrew W. Koster
Assistant Attorney General, of Counsel
The Capitol
Albany, NY 12224

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff pro se James Reppert brings this action against Defendant New York

Department of State (“DOS”), alleging that Defendant discriminated against him based on race,

subjected him to a hostile work environment based on race, and retaliated against him in

violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §§

2000e to 2000e-17. (Dkt. No. 22). Presently before the Court is Defendant’s motion to dismiss

the Amended Complaint under Federal Rule of Civil Procedure 12(b)(6). (Dkt. No. 24). Plaintiff
      Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 2 of 26




opposes Defendant’s motion. (Dkt. No. 30). For the following reasons, Defendant’s motion is

granted in part and denied in part.

II.    PROCEDURAL HISTORY

       In a Memorandum-Decision and Order entered on July 28, 2020, the Court dismissed

Plaintiff’s discrimination claim because the original Complaint contained conclusory allegations

of racial animus and did not allege any facts that suggested Plaintiff’s employer was motivated

by discriminatory intent when it allegedly failed to promote Plaintiff or subjected him to a hostile

work environment. Reppert v. New York State Dep’t of State, No. 19-cv-1518, 2020 WL

4346932, at *5 & n.10, 2020 U.S. Dist. LEXIS 133303, at *12–13 & n.10 (N.D.N.Y. July 28,

2020). The Court also dismissed Plaintiff’s retaliation claim because the original Complaint

failed to adequately allege that Plaintiff had engaged in protected activity under Title VII. Id. at

*5–6, 2020 U.S. Dist. LEXIS 133303, at *13–16. Recognizing that Plaintiff is a pro se litigant,

and that with better pleading he might be able to cure the deficiencies the Court identified, the

Court granted Plaintiff leave to file an amended complaint. Id. at *7, 2020 U.S. Dist. LEXIS

133303, at *16–17.

       On September 30, 2020, Plaintiff filed an Amended Complaint. (Dkt. No. 22). In its

motion to dismiss, Defendant argues that the Amended Complaint must be dismissed for failure

to comply with the Court’s Order because it contains many of the same conclusory facts that led

to dismissal of the original Complaint. (Dkt. No. 24-1, at 5–6). Indeed, the Amended Complaint

contains many of the original allegations and alleges few, if any, additional facts. However,

Plaintiff attached more than three hundred pages of exhibits to the Amended Complaint. (See

generally Dkt. No. 22-1). Reading these exhibits liberally, as it must in light of Plaintiff’s pro se

status, the Court has gleaned a number of additional facts, which are set forth in the next Section.

See Roth v. Jennings, 489 F.3d 499, 509 (2d Cir. 2007) (explaining that “[d]ocuments that are


                                                  2
       Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 3 of 26




attached to the complaint or incorporated in it by reference are deemed part of the pleading and

may be considered” in ruling on a motion under Rule 12(b)(6)). Accordingly, to the extent

Defendant seeks dismissal on the ground that the Amended Complaint fails to comply with the

Court’s Order, its motion is denied.

III.     FACTS 1

         Plaintiff James Reppert is a Black, African-American, male. (Dkt. No. 22, at 1). Plaintiff,

who has a master’s degree in landscape architecture, is a professional urban planner and has been

employed by the DOS as a Coastal Resource Specialist (“CRS”) since 2001. (Id.). Plaintiff

works in the Local Waterfront Revitalization Program (“LWRP”), which falls within the

Planning Division of the DOS’s Office of Planning, Development and Community Infrastructure

(“OPD&CI”). (Id.; Dkt. No. 22-1, at 231). In 2013, Plaintiff was promoted from CRS 1 to CRS 2

but has, since then, been “passed up for promotional opportunities.” (Dkt. No. 22, at 2, 6–7).

         A.       2015 Failure to Promote

         In January 2015, the DOS posted an opening for a “Revitalization Specialist 2, Grade

27.” (Dkt. No. 22-1, at 34). Plaintiff, and four others, including Sarah Crowell, were interviewed

for the position by Stephen Ridler, who was Plaintiff’s supervisor, and two others. (Id. at 2, 30).

In April 2015, Sarah Crowell was hired for the position. (Id. at 29).

         B.       2016–2017 Complaints of Racial Discrimination

         In or about January 2016, Plaintiff reported to the DOS’s Division of Affirmative Action

Programs (“DAA”) that Stephen Ridler, the “Coastal Program Assistant Manager,” and


1
  The facts are taken from the Amended Complaint its attached exhibits. The Court assumes the truth of, and draws
reasonable inferences from, the well-pleaded factual allegations. Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d
Cir. 2011). The Amended Complaint recounts a number of events dating back to 2005 reflecting Plaintiff’s efforts to
obtain a reasonable accommodation for his disability, but as Plaintiff states that the conduct relevant to his racial
discrimination and retaliation claims began in 2015, (Dkt. No. 30, at 1), and the allegations prior to 2015 appear to be
relevant only to disability discrimination--a claim the Amended Complaint does not allege—the Court does not recite
those facts here.



                                                           3
         Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 4 of 26




Plaintiff’s “second level supervisor,” was discriminating against him based on his race and color.

(Dkt. No. 22-1, at 2). The DAA “filed” a complaint 2 on Plaintiff’s behalf alleging that Plaintiff

“experienced discrimination based on race/color by Stephen Ridler.” (Id.). In letter dated January

12, 2016, Maria Herman, the Director of the DAA notified Plaintiff that the DAA had completed

its investigation into the complaint and had concluded that “Mr. Ridler’s actions violated the

DOS Affirmative Action Policy Statement, and therefore, the allegations were substantiated.”

(Id.). Director Herman “advised that administrative action has been recommended to address the

issues raised in the complaint” and instructed Plaintiff that if he experienced “any retaliation for

having filed this complaint [Plaintiff] should report such immediately to” her. (Id.). Ridler was

suspended “pending resolution of disciplinary action,” which, as outlined below, took place in

May and June 2017. (Id. at 320).

           On June 28 and 29, 2016, Plaintiff emailed Director Herman about the racial

discrimination and harassment Plaintiff contended he was experiencing at work. (Dkt. No. 22-1,

at 307–13). Plaintiff told Director Herman he was having an “extraordinarily difficult summer”

and sought advice “about what [he] should do to protect [himself].” (Id. at 311). He explained

that he had “very recently” learned from “longtime trusted confidants” in the office that, when he

was promoted to the CRS 2 position in 2013, he had not initially been on the “list of successful

candidates” for the open positions. 3 (Dkt. No. 22, at 5–6; Dkt. No. 22-1, at 311–12). Plaintiff

stated he had also learned that when Teneka Frost, the former DAA Director, reviewed the list,

Frost “objected” to it and said “given all else being . . . equivalent, the position had to be offered

to the minority candidate,” after which, Plaintiff “got the position.” (Dkt. No. 22-1, at 311).


2
    There is no indication where the “complaint” was “filed,” i.e., internally or with an outside agency.
3
  By contrast, the Amended Complaint states that Plaintiff learned in January 2013 that he received the promotion
based on his “protected class status.” (Dkt. No. 22, at 6).



                                                             4
       Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 5 of 26




Plaintiff told Director Herman that not only was he “shocked to hear this story,” but that his

“shock soon turned to horror” when he learned that “this was common knowledge [and] that

everyone in the office knew.” (Id.).

         An arbitration was scheduled for May 17, 2017 to “determine outcomes” for Ridler’s

alleged racial discrimination against Plaintiff. (Dkt. No. 22-1, at 320). In March 2017, the DOS

counsel’s office was preparing Plaintiff as a “key witness” for the arbitration, but the arbitration

was cancelled after Ridler withdrew his “objection.” (Id.). On or about June 24, 2017, Ridler

“was separated from the agency,” leaving his position vacant. (Id. at 211, 216).

         At some point in 2017, Plaintiff complained to the DAA that the Deputy Secretary of

State Sandi Allen, who oversaw the OPD&CI, had retaliated against him. (Dkt. No. 22, at 3; Dkt.

No. 22-1, at 231; Dkt. No. 30, at 2). Deputy Secretary of State Allen resigned during the DAA’s

investigation of Plaintiff’s complaint. 4 (Dkt. No. 22, at 3).

         C.       2017 Failure to Promote

         By “early to mid-2017,” following the resignations of Ridler and the Deputy Secretary of

State, the “OPD&CI” was without leadership. (Dkt. No. 22, at 3). On June 20, 2017, Plaintiff

met with “officials in the Department of State’s Executive Office,” including Brendan Fitzgerald,

“to discuss his qualifications and how he could be of service to the Department.” (Id.). Plaintiff

indicated that he was interested in the positions of Deputy Secretary of State, program manager,

Director of OPD&CI, or Planning Division program director. 5 (Id. at 7; Dkt. No. 22-1, at 9). The


4
 Plaintiff provided no details regarding the Deputy Secretary of State’s alleged retaliation or the complaint he filed
with the AAO.
5
  There appears to be more than one title for the same position along with corresponding codes and levels. To further
complicate any effort to sort the hierarchy and ascertain what positions are available or filled, in some instances it
appears that when an employee leaves a position, the duties from one position are assigned to another and the position
is left vacant. (See, e.g., Dkt. No. 22-1, at 2, 211 (referring to Ridler as both “Coastal Program Assistant Manager”
and director of planning); id. at 213 (“The CRS 4 position is a key managerial position has been vacant due; in part;
to a lack of qualified staff able to be promoted to the G-27 level. Leadership of the LWRP function falls to Stephanie
Wojtowicz the existing CRS 3 in the Unit. Prior to Stephanie’s promotion, all CRS 2, G-23, staff reported directly to


                                                          5
       Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 6 of 26




Deputy Secretary of State position was announced August 10, 2017, and in September 2017, the

DOS named Kisha Santiago to the position. (Dkt. No. 22, at 3, 7). As Plaintiff continued to seek

promotional opportunities, including the position of LWRP Program Manager, Fitzgerald

advised Plaintiff to discuss promotional opportunities with Santiago; Plaintiff was unable to

schedule a meeting with Santiago until December 2017. (Id. at 7; Dkt. No. 22-1, at 14, 17).

         During the December 2017 meeting, Santiago was “antagonistic” toward Plaintiff, often

questioning the meanings of Plaintiff’s statements. (Dkt. No. 22, at 7). For example, Santiago

pressed Plaintiff “for further meanings when” he stated that he was Santiago’s “senior planner.”

(Id. at 7–8). Plaintiff “felt harassed” by Santiago’s “aggressive tact as the meeting continued with

a barrage of ‘What does that mean’ questioning.” (Id. at 8). Further, Plaintiff, who had brought

his resume to the meeting, “did not get a chance to discuss” either his credentials or the Program

Manager position he was seeking. (Id. ). Plaintiff described the December 2017 meeting with

Santiago as “hostile.” (Dkt. No. 22-1, at 17). In 2018, Sarah Crowell was promoted to the

position of “M4,” “Coastal Program Manager.” 6 (Dkt. No. 22, at 4; Dkt. No. 22-1, at 93).

Eventually, she became Director of OPD&CI, which is directly below Santiago. (Dkt. No. 22-1,

at 231).

         D.        2018 Failure to Promote

         On August 14, 2018, there was a celebratory “coffee and sweets event” attended by “all

available” OPD&CI staff, including Plaintiff. (Dkt. No. 22, at 14). At the event, it was

announced that Stephanie Wojtowicz was being promoted to a CRS 3 position. (Id. at 4, 14).


the Coastal Program manager, M-4, position.”). For purposes of this motion, the Court need not attempt to sort or
match titles or duties; rather, it simply uses the titles as used in the exhibits and interprets the submissions to raise the
strongest claims they suggest.
6
  The exhibits attached to the Amended Complaint indicate that Crowell was promoted to “M4” in July or August
2017. (Dkt. No. 22-1, at 91–93). It appears there were three candidates, in total, for this position; Plaintiff is not listed
as a candidate. (Id. at 91).



                                                             6
       Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 7 of 26




Plaintiff, Wojtowicz, and two others had applied for this promotion and been interviewed in June

2018 by Santiago and Crowell. (Dkt. No. 22-1, at 165). Plaintiff learned that he had not been

selected for the promotion at the staff event, when Wojtowicz’s selection was announced. (Dkt.

No. 22, at 14). Plaintiff was shocked, humiliated, and disappointed by the public announcement

of Wojtowicz’s promotion and the implicit announcement that he had been rejected for the

position. (Id.). Plaintiff asserts there were a number of instances during the hiring process for this

position that suggested Santiago and Crowell had “predetermined” that Wojtowicz would receive

the promotion, 7 and Plaintiff attributes this to “ongoing discriminatory attitudes.” (Id. at 4).

         E.       2018 Racially Discriminatory and Retaliatory Acts 8

         The Amended Complaint lists nine categories of alleged discriminatory or retaliatory

conduct Plaintiff claims to have experienced at the DOS followed by specific examples. The

conduct underlying the alleged “Career Blocking,” “Bypassed for Promotion” and “Hostile

Meeting with Kisha Santiago,” categories concern Plaintiff’s failure to promote allegations,

which are outlined above. The Court has outlined the remaining six categories below.

                  1.       “Taking Away Assignments”

         Plaintiff alleges that Santiago and Crowell took away at least three of his assignments and

duties. First, Crowell reassigned Plaintiff’s “high-profile” Watkins Glen LWRP project, which

had received a $2 million grant, to another staff member—purportedly “to reduce the need for

travel” since the other staff member was “already going to Watkins Glen.” (Dkt. No. 22, at 8).

Plaintiff, however, was also “already travelling to Watkins Glen” for another project and asserts


7
  Plaintiff alleges that as early as May 2018, Wojtowicz was leading staff even though she had not been promoted,
and that this action had been “sanctioned by” Santiago and Crowell. (Dkt. No. 22, at 16–17).
8
 Unless otherwise noted, it appears that most of this alleged conduct occurred in 2018, (see, e.g., Dkt. No. 22, at 10–
11 (October 16, 2018 supervisor meeting, September 7, 2018 email, and May 9, 2018 email)), but in some places, the
Amended Complaint cites the month and date, but not the year, or does not provide a date, (see, e.g., Dkt. No. 22, at
12 (citing staff meeting on May 24)).



                                                          7
      Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 8 of 26




that this justification for reassigning work “is not used in other regions” of the state. 9 (Id. at 8–9).

Second, Crowell took over control of a project to write new LWRP monitoring guidance—a

project Plaintiff had agreed to supervise and which involved a staff member who reported to

Plaintiff. (Id. at 9). Third, despite having been personally invited to attend an Oswego Canal

Bicentennial event featuring a project on which Plaintiff had worked, Santiago “went by herself”

and Plaintiff was “not allowed to attend.” (Id. at 10).

                2.      “Marginalization and Exclusion”

        Plaintiff alleges that Santiago directed him to “work on staff performance measure

narrative guidance and to manage [his] projects as a priority” rather than focusing on a

community survey for an evolving LWRP project. (Dkt. No. 22, at 9–10). Plaintiff also cites his

exclusion from the Oswego Bicentennial; Santiago and Crowell’s exclusion of him from an

Auburn assignment; a co-worker’s “need to justify” her proposal to add Plaintiff to a review

committee and the lack of response by Santiago and Crowell to her proposal of adding Plaintiff;

and Santiago’s assignment of a vetting role to Plaintiff, which uses “no professional planning

skills” and has no “public-facing activities.” (Id. at 10–11).

                3.      “Demeaning Comments in Meetings”

        Plaintiff asserts that Santiago used “[d]emeaning comments in meetings.” (Dkt. No. 22, at

11–12). First, she told Plaintiff to “put a pin in it” after he raised a topic about “Inland

Waterways LWRP issues,” which Plaintiff interpreted to mean that the topic he had raised was

“a live hand grenade for which [Plaintiff] should replace the pin to avoid a dangerous

detonation.” (Id. at 11). Second, Santiago “flatly contradicted” Plaintiff’s statement that there

was a difference between two programs by saying that she saw “no difference between them.”


9
  This assignment stemmed from a 2017 grant; the Amended Complaint does not indicate when Crowell reassigned
this project. (Dkt. No. 22, at 8).



                                                     8
       Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 9 of 26




(Id.). Third, at a May 18, 2018 review committee meeting, Santiago and Crowell “repeatedly

questioned” Plaintiff’s observations and “put [him on the] defensive” in explaining his

observations, creating a “tense situation” that a co-worker had to defuse. (Id. at 12).

                  4.       “Hostile Emails”

         Crowell wrote a “negative email” to Plaintiff after he forwarded an email to staff with

ideas for the agenda for an upcoming staff meeting, stating that they had “not had time to discuss

these ideas prior to presenting them to staff.” (Dkt. No. 22, at 12). Plaintiff asserts there has

never been “pre-discussion of the idea content for meetings.” (Id.).

         On a separate occasion, Santiago “chastised” Plaintiff when he stated “that we dropped

the ball on the Great Lakes region” and did not attempt to “find out why [Plaintiff] thought

this.” 10 (Dkt. No. 22, at 13).

                  5.       “Treated Differently than Peers”

         At a supervisors’ meeting on May 21, 2018, Santiago noted that the performance

evaluations Plaintiff had completed were “well-written” and stated that as she was “assigning

special projects to people to work on independently,” she was going to assign Plaintiff “to

develop a guidance for supervisors to write performance evaluations.” (Dkt. No. 22, at 13).

Santiago, however, did not assign any other “special projects” at this or any other meeting. (Id.).

By assigning Plaintiff this project “aloud during a meeting of all supervisors,” Santiago “singled

out” Plaintiff “with a non-planning-profession task.” (Id.). Plaintiff asserts that Santiago assigned

this project to show “all supervisors that [Plaintiff was] only fit to assign simple tasks that have

no import for the direction of the LWRP program and do not use professional planning

credentials.” (Id.).


10
   This is in Plaintiff’s “Hostile emails” section but does not appear to have involved an email. (Dkt. No. 22, at 13).
The Court considers this allegation to the extent it shows Plaintiff’s supervisors’ hostility towards him.



                                                          9
     Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 10 of 26




          Plaintiff was not offered the “vacant window cubicle” despite his seniority, giving the

“appearance of no confidence” in Plaintiff and communicating the message that “authority does

not necessarily accrue with experience or seniority.” (Dkt. No. 22, at 13).

          Santiago put a staff meeting on hold after Plaintiff tried to propose content for the

meeting. (Dkt. No. 22, at 14). Santiago then accepted Wojtowicz’s proposed agenda for the staff

meeting, even though the staff meeting was still on hold. (Id.).

          Crowell sent a lead planner to observe two meetings where Plaintiff was the lead planner;

“[n]o other lead planner had their meetings observed by another DRI lead planner.” (Dkt. No. 22,

at 14).

                 6.      “Undermining Authority”

          After Plaintiff entered an event dated May 30, 2018 on a reporting spreadsheet “that flags

information for” Santiago and the Secretary of State, Santiago emailed “the 16 most highly

ranking staff, directing Plaintiff and two others to look at the event entry as she believed the date

was “July 3rd.” (Dkt. No. 22, at 15). Plaintiff asserts that Santiago’s email communicates “no

confidence messages” to office leadership. (Id.). Plaintiff also cites Santiago’s assignment of the

“special project” drafting guidance for writing performance evaluations as another example of

Santiago’s undermining of his authority. (Id.).

          F.     2018 Complaint of Discrimination and Retaliation

          On August 30, 2018, Plaintiff sent a letter to the Secretary of State and Counsel to the

Governor seeking assistance in remedying his “work situation at OPD&CI,” as he was working

“in an environment that is discriminatory and retaliatory” and “less than hospitable for [him],

and other minorities.” (Dkt. No. 22-1, at 17). Plaintiff wrote that Kisha Santiago and Sarah

Crowell had “exclude[d him] and have taken away assignments, made demeaning comments in

meetings, sent hostile e-mail, treated [him] differently than other staff, and more recently,


                                                   10
      Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 11 of 26




bypassed [him] for a promotion for someone who is significantly less experienced and less

qualified.” (Id.). In a letter to Plaintiff (copied to DAA Director Herman) dated October 10,

2018, the Secretary of State responded that she had “asked the [Director of the DAA] . . . to

initiate an investigation of any new claims and reach out . . . to obtain any documentation or

other supporting information [Plaintiff could] provide to assist [the Director in] undertak[ing] a

thorough investigation of [Plaintiff’s] complaints.” (Id. at 18).

        G.       2019 Promotional Exam

        On May 19, 2019, Plaintiff took a promotional exam for a CRS 3 position. (Dkt. No. 22-

1, at 219, 318). As of July 2019, Plaintiff was ranked third out of six candidates. (Id. at 318). As

of the September 30, 2020 Amended Complaint, Plaintiff alleges he continues to “serve as a

CRS [2].” (Dkt. No. 22, at 2).

        H.       EEOC Charge and Notice of Intent

        Plaintiff has filed a charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”), though it is unclear from the Amended Complaint when he did so. The

original Complaint indicated that he filed a claim on February 22, 2019. (Dkt. No. 1, at 4). The

Amended Complaint contains no allegations regarding filing date. However, attached to the

Amended Complaint are: correspondence dated March 15, 2019, between the DOS and the

EEOC concerning Plaintiff’s charge, (Dkt. No. 22-1, at 322), and a letter dated July 29, 2019

from Plaintiff to the EEOC. (Id. at 316–20). 11

        On February 3, 2020, Plaintiff filed with the New York Attorney General a “notice of

intent to file a claim of tort” against DOS for “negligent exposure to racial [sic] discriminatory

acts.” (Dkt. No. 22, at 7; Dkt. No. 22-1, at 233–34).


11
   Defendant asserts that the EEOC charge was filed on March 4, 2019, citing to a letter extraneous to the complaint,
from the EEOC to Defendant. (Dkt. No. 24-1, at 13–14; Dkt. No. 24-2).



                                                        11
      Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 12 of 26




IV.     STANDARD OF REVIEW

        To survive a motion to dismiss, “a complaint must provide ‘enough facts to state a claim

to relief that is plausible on its face.’” Mayor & City Council of Balt. v. Citigroup, Inc., 709 F.3d

129, 135 (2d Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The

plaintiff must provide factual allegations sufficient “to raise a right to relief above the speculative

level.” Id. (quoting Twombly, 550 U.S. at 555). The Court must accept as true all factual

allegations in the complaint and draw all reasonable inferences in the plaintiff’s favor. See

E.E.O.C. v. Port Auth. of N.Y. & N.J., 768 F.3d 247, 253 (2d Cir. 2014). However, “the tenet that

a court must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint that has been filed pro se

“must be construed liberally with ‘special solicitude’ and interpreted to raise the strongest claims

that it suggests.” Hogan v. Fischer, 738 F.3d 509, 515 (2d Cir. 2013) (quoting Hill v. Curcione,

657 F.3d 116, 122 (2d Cir. 2011)). “Nonetheless, a pro se complaint must state a plausible claim

for relief.” Id.

V.      DISCUSSION

        A.         Race Discrimination

        Plaintiff alleges that Defendant has failed to promote him and subjected him to unequal

terms and conditions of employment based on race. (Dkt. No. 22, at 5). Defendant moves to

dismiss Plaintiff’s race discrimination claim on the ground that the Amended Complaint “does

not include sufficient facts supporting the inference that racial discrimination was a motivating

factor behind the alleged conduct.” (Dkt. No. 24-1, at 7). The Court agrees.

        Under Title VII, it is “an unlawful employment practice for an employer . . . to

discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s race, color, religion, sex, or national


                                                  12
      Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 13 of 26




origin.” 42 U.S.C. § 2000e–2(a)(1). A race discrimination claim under Title VII “is subject to the

burden-shifting evidentiary framework set forth in McDonnell Douglas.” Littlejohn v. City of

New York, 795 F.3d 297, 312 (2d Cir. 2015). As this motion is one to dismiss, however, the

Court “focus[es] only on whether the allegations in the complaint give plausible support to the

reduced prima facie requirements that arise under McDonnell Douglas in the initial phase of a

litigation.” Id.

        To defeat a motion to dismiss, “a plaintiff must plausibly allege that (1) the employer

took adverse action against him, and (2) his race, color, religion, sex or national origin was a

motivating factor in the employment decision.” Vega v. Hempstead Union Free Sch. Dist., 801

F.3d 72, 87 (2d Cir. 2015). The plaintiff may meet the burden of showing a motivating factor “by

alleging facts that directly show discrimination or facts that indirectly show discrimination by

giving rise to a plausible inference of discrimination.” Id. A complaint is sufficient “if it pleads

specific facts that support a minimal plausible inference of such discrimination.” Doe v.

Columbia Univ., 831 F.3d 46, 56 (2d Cir. 2016). Stating a claim for unequal terms and

conditions of employment generally requires some showing “that there were other similarly

situated employees, outside the protected class, who engaged in conduct substantially similar to

that of plaintiff but received preferential treatment.” Vanhorne v. N.Y.C. Transit Auth., 273 F.

Supp. 2d 209, 216 (E.D.N.Y. 2003); accord Smith v. St. Luke’s Roosevelt Hosp., 2009 WL

2447754, at *22, 2009 U.S. Dist. LEXIS 69995, at *81–82 (S.D.N.Y. Aug. 11, 2009).

        Here, Plaintiff alleges that he was passed over for promotion in 2015, 2017, and 2018,

and has remained a CRS 2 since 2013. (Dkt. No. 22, at 4, 7). Defendant argues that Plaintiff’s

failure to promote claim is defective because he does not “state[] the dates on which his

applications for those positions were denied or if he even applied for them at all.” (Dkt. No. 24-




                                                  13
      Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 14 of 26




1, at 6). Defendant is correct that the Amended Complaint itself does not allege facts for each

promotion Plaintiff was allegedly denied, but reading the Amended Complaint together with the

attached exhibits, the Court finds there are sufficient facts to allow a plausible inference of

failure to promote. As to the 2015 failure to promote claim, the exhibits attached to the Amended

Complaint indicate that in January 2015, the DOS posted an opening for a “Revitalization

Specialist 2,” position, (Dkt. No. 22-1, at 34), for which Plaintiff and four others were

interviewed, (id. at 1, 2, 30), and that in April 2015, the position was given to Crowell, not

Plaintiff, (id. at 29). In 2017, after the OPD&CI had lost at least two employees in leadership

positions, Plaintiff sought out officials in the DOS Executive Office to discuss his qualifications

for those positions—others were promoted instead. (Dkt. No. 22, at 3–4, 7; Dkt. No. 22-1, at 9,

93). In 2018, Plaintiff was interviewed for, but did not receive, a promotion to CRS 3. (Dkt. No.

22, at 14; Dkt. No. 22-1, at 165). 12 The Court therefore has no difficulty finding Plaintiff has

alleged adverse action in connection with his 2015, 2017 and 2018 failure to promote claims. See

Treglia v. Town of Manlius, 313 F.3d 713, 720 (2d Cir. 2002) (observing that failure to promote

is an adverse action). Accordingly, the Court must consider whether the Amended Complaint

alleges that race was a motivating factor in Defendant’s failure to promote him.

         To the extent Plaintiff asserts an unequal terms and conditions theory of discrimination,

he has alleged no facts showing “that there were other similarly situated employees, outside the

protected class, who engaged in conduct substantially similar to that of plaintiff but received

preferential treatment.” Vanhorne, 273 F. Supp. 2d at 216. In the Amended Complaint, Plaintiff

identifies a number of individuals who were promoted, while he was left behind as a CRS 2,



12
  Plaintiff did not identify a promotion he was denied in 2019, following his written promotional test for a CRS 3
position. To the extent Plaintiff claims Defendant failed to promote him in 2020, (Dkt. No. 22, at 4), he has alleged
no facts in support of such claim.



                                                        14
     Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 15 of 26




(Dkt. No. 22, at 3–4 (Kisha Santiago, Stephanie Wojtowicz, Sarah Crowell, Amy DeGaetano)),

but makes no allegations that these individuals were outside Plaintiff’s protected class. Cf.

Hernandez v. City of New York, No. 11-cv-3521, 2013 WL 593450, at *5, 2013 U.S. Dist.

LEXIS 31793, at *13 (E.D.N.Y. Feb. 13, 2013) (dismissing discrimination claim because

“Plaintiff has alleged . . . that the Defendants treated similarly-situated non-Hispanic individuals

more favorably than they treated Plaintiff” but “Plaintiff provides examples with little details

about . . . the comparators”).

       Nor are there any allegations that would support a plausible inference of racially

discriminatory intent in the denial of the 2015, 2017 or 2018 promotions. Plaintiff alleges that

there were “favored candidates” whose promotions were “pre-determined,” (Dkt. No. 22, at 4),

but no facts that would allow an inference that these candidates were favored on account of race.

For example, Plaintiff alleges that he was “disadvantaged due to pre-determined promotional

position interview outcomes that . . . appear to arise from . . . discriminatory attitudes at the

Department of State,” (Dkt. No. 22, at 4), but this allegation is conclusory and lacks supporting

facts that would allow an inference of discrimination. See Iqbal, 556 U.S. at 663 (“[T]he tenet

that a court must accept a complaint’s allegations as true is inapplicable to threadbare recitals of

a cause of action’s elements, supported by mere conclusory statements.”); see also Williams v.

Classic Sec., No. 18-cv-1691, 2019 WL 4511953, at *4, 2019 U.S. Dist. LEXIS 160217, at *11

(S.D.N.Y. Sept. 19, 2019) (dismissing Title VII race discrimination claim, explaining that

because the plaintiff’s allegation that he “was subject to adverse actions” by the defendants

“under race . . . [discrimination]” and that “other similarly [situated] employees of other

races . . . [were] not reprimanded” was conclusory and lacked “any supporting facts,” it did not

“permit the inference that racial discrimination motivated or contributed to his firing” ) (internal




                                                  15
      Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 16 of 26




citations omitted). The Amended Complaint contains a number of similarly conclusory

allegations without supporting facts. (See Dkt. No. 22, at 6 (alleging exposure to “racial

discriminatory acts”), 7 (alleging “disadvantaged due to racist discriminatory attitudes”), 8

(alleging retaliation that “is carrying on the legacy that begun as racist treatment”)). 13

          Moreover, without facts tying their conduct to Plaintiff’s race, even indirectly, neither

Santiago’s hostility toward him and sharp questioning during meetings, Crowell’s reassignment

of tasks, nor their exclusion of him from “issues or opportunities,” allow a plausible inference

that racial discrimination motivated the denial of promotions to Plaintiff. Conclusory allegations

of “racist behavior,” without any supporting facts, are not sufficient; the pleaded facts must

“provide ‘at least minimal support for the proposition that [Plaintiff’s] employer was motivated

by discriminatory intent.’” Williams, 2019 WL 4511953, at *5, 2019 U.S. Dist. LEXIS 160217,

at *10–11 (S.D.N.Y. Sept. 19, 2019) (quoting Littlejohn, 795 F.3d at 311). Accordingly,

Defendant’s motion to dismiss Plaintiff’s race discrimination claim is granted.

          B.     Hostile Work Environment

          Plaintiff alleges Defendant subjected him to a hostile work environment based on race.

(Dkt. No. 22, at 7). Defendant argues that Plaintiff’s hostile work environment claim is subject to

dismissal for the same reason as his race discrimination claim: the Amended Complaint fails to

allege facts supporting an inference of race-based conduct. (Dkt. No. 24-1, at 7). The Court

agrees.




13
   The closest Plaintiff comes to alleging race as a motivating factor is with respect to his 2015 failure to promote
claim—but his allegations fall short. Plaintiff alleges that was denied promotion in 2015, following an interview by,
among others, Ridler, who, in 2016, was found by the DAA to have subjected Plaintiff to racial discrimination.
Without any factual detail, however, regarding Ridler’s conduct or when it occurred, the Court has no basis from
which to infer race discrimination was a factor in denying Plaintiff promotion in 2015.




                                                        16
     Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 17 of 26




       “To establish a hostile work environment under Title VII . . . a plaintiff must show that

‘the workplace is permeated with discriminatory intimidation, ridicule, and insult that is

sufficiently severe or pervasive to alter the conditions of the victim’s employment and create an

abusive working environment.’” Littlejohn, 795 F.3d at 320–21 ((quoting Harris v. Forklift Sys.,

Inc., 510 U.S. 17, 21 (1993)). The incidents Plaintiff alleges in support of his hostile work

environment claim—Santiago’s hostility toward him and sharp questioning, Santiago and

Crowell’s removal of certain assignments, Santiago’s refusal to allow him to attend an event he

had been invited to personally, Santiago’s direction to “put a pin in it” and “flat contradiction” of

Plaintiff’s statements in meetings, and correction of Plaintiff’s work in an email copied to office

leadership, among others—are generally mild in nature, episodic, and insufficient to allow a

plausible inference of severe or pervasive working conditions. See Gong v. City Univ. of New

York, 846 F. App’x 6, 7 (2d Cir. 2021) (affirming dismissal of race and national origin hostile

work environment claim where the plaintiff alleged the defendant delayed promotions, assigned

her to teach courses on East Asian and Chinese geography, assigned her (but not Caucasian

professors) evening office hours, replaced her with a Caucasian adjunct professor on a search

committee, and organized a faculty meeting with presentations criticizing actions by China,

because the alleged incidents were “too mild and ‘episodic’ to support her claim.” (quoting

Raspardo v. Carlone, 770 F.3d 97, 114 (2d Cir. 2014)). And even assuming they allege an

abusive working environment, as discussed above, there are no facts alleged in connection with

any incident that contain or suggest a racial overtone. Gong, 846 F. App’x at 9 (affirming

dismissal of hostile work environment claim at motion to dismiss stage where “many of the

alleged incidents lack any racial overtone”). Accordingly, the Court concludes that Plaintiff’s

hostile work environment claim fails and Defendant’s motion to dismiss is granted.




                                                 17
     Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 18 of 26




       C.      Retaliation

       Plaintiff alleges that Defendant retaliated against him for complaining about race

discrimination by failing to promote him and treating him differently in the workplace. (Dkt. No.

22, at 7). Defendant argues that Plaintiff’s retaliation claim must be dismissed because Plaintiff

fails to allege a causal connection between his purported protected activity and the alleged

adverse actions. (Dkt. No. 24-1, at 10).

       Title VII states that “[i]t shall be an unlawful employment practice for an employer to

discriminate against any of his employees . . . because he has opposed any practice made an

unlawful employment practice by this subchapter, or because he has made a charge, testified,

assisted, or participated in any manner in an investigation, proceeding, or hearing under this

subchapter.” 42 U.S.C. § 2000e–3(a). “Thus, for a Title VII retaliation claim to survive a motion

to dismiss, the plaintiff must plausibly allege that: (1) defendants discriminated—or took an

adverse employment action—against him, (2) ‘because’ he has opposed any unlawful

employment practice.” Vega, 801 F.3d at 90.

       Generally, “an adverse employment action is any action that ‘could well dissuade a

reasonable worker from making or supporting a charge of discrimination.’” Id. (quoting

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 57 (2006)). To determine “whether

conduct amounts to an adverse employment action, the alleged acts of retaliation need to be

considered both separately and in the aggregate, as even minor acts of retaliation can be

sufficiently ‘substantial in gross’ as to be actionable.” Hicks v. Baines, 593 F.3d 159, 165 (2d

Cir. 2010).

               1.      Protected Activity

       Title VII’s “protected activity” provision “includes ‘both an opposition clause and a

participation clause.’” Littlejohn, 795 F.3d at 316 (quoting Townsend v. Benjamin Enters., Inc.,


                                                18
      Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 19 of 26




679 F.3d 41, 48 (2d Cir. 2012)). “The opposition clause makes it unlawful for an employer to

retaliate against an individual because she ‘opposed any practice’ made unlawful by Title VII.”

Id. (quoting Townsend, 679 F.3d at 48). “[T]he participation clause makes it unlawful to retaliate

against an individual because she ‘made a charge, testified, assisted, or participated in any

manner in an investigation, proceeding, or hearing under’ Title VII.” Id. (quoting Townsend, 679

F.3d at 48).

         From the Amended Complaint and its attached exhibits, the Court identifies the following

alleged protected activities: in January 2016, Plaintiff complained to the DOS’s Division of

Affirmative Action that his supervisor, Stephen Ridler was subjecting him to racial

discrimination, 14 (Dkt. No. 22-1, at 2); in June 2016, Plaintiff emailed DAA Director Herman

that he had believed he had experienced race discrimination in connection with the disclosure of

the manner in which he had been promoted, (id. at 307–13); in March 2017, Plaintiff was

working with the DOS as a “key witness” in preparation for the arbitration to determine Ridler’s

“outcome[]” in connection with Plaintiff’s charges of race discrimination, (id. at 320); on August

30, 2018, Plaintiff sent a letter to the Secretary of State, notifying her that Plaintiff continued to

work in a “discriminatory and retaliatory” environment where the environment was “less that

hospitable for [Plaintiff] and other minorities,” (id. at 17); and in early 2019, Plaintiff filed a

complaint with the EEOC alleging discrimination and retaliation, (Dkt. No. 1, at 4). 15 The Court



14
   The Court found the original Complaint failed to allege Plaintiff’s participation in the Ridler arbitration was
“protected activity” because there were no facts from which to infer that the arbitration was connected to Plaintiff’s
January 2016 complaint of discrimination against Ridler. Although the Amended Complaint asserts few additional
facts, the attached exhibits allow a plausible inference that Plaintiff’s participation in the Ridler arbitration was in
continuance of his complaint of (and opposition to) discrimination and retaliation by Ridler. (See, e.g., Dkt. No. 22-1,
at 233 (“These acts [of negligent exposure to racial discrimination] are ongoing, beginning with by my supervisor
Stephen Rider, through preparation for a scheduled arbitration hearing May 23, 2017.”)).
15
  The Amended Complaint alleges two other protected activities: on July 29, 2019, Plaintiff sent a letter to an EEOC
investigator in furtherance of his complaint detailing the discrimination and retaliation he had experienced, (Dkt. No.
22-1, at 316–20); and on February 10, 2020, Plaintiff sent a letter to the New York State Attorney General alleging


                                                          19
      Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 20 of 26




considers whether the Amended Complaint and exhibits give rise to a plausible inference that the

alleged adverse actions were motivated by this protected activity. 16

                  2.        Causal Connection 17

         “To adequately plead causation, ‘the plaintiff must plausibly allege that the retaliation

was a “but-for” cause of the employer’s adverse action.” Duplan v. City of New York, 888 F.3d

612, 625 (2d Cir. 2018) (quoting Vega, 801 F.3d at 90). However, “‘[b]ut-for’ causation does

not . . . require proof that retaliation was the only cause of the employer’s action, but only that

the adverse action would not have occurred in the absence of the retaliatory motive.” Id. (quoting

Vega, 801 F.3d at 91).

                            a.       September 2017 Failure to Promote

         In or about June 2017, Plaintiff sought a promotion to a leadership position, including the

position of Deputy Secretary of State, within OPD&CI. The position of Deputy Secretary of

State was announced on August 10, 2017, and in September 2017, the DOS named Santiago to

the position. (Dkt. No. 22, at 3, 7). 18 The September 2017 promotion denial occurred within at

least six months of Plaintiff’s continuing efforts to oppose the racial discrimination to which

Ridler had subjected him: Plaintiff alleges that he was working with DOS counsel’s office




“negligent exposure to racial discriminatory acts,” (id. at 233). As there are no identifiable adverse actions after either
of these activities, the Court does not consider them further.
16
  Defendant does not argue, in its present motion, that these complaints do not qualify as “protected activity” within
the meaning of Title VII.
17
   The Court finds no basis on which to consider the denial of the Revitalization Specialist 2 position in April 2015,
(id. at 2, 29–30, 34), as Plaintiff alleges no relevant protected activity.
18
  Although, as Defendant notes, Plaintiff does not allege that he formally “applied” for a leadership position, (Dkt.
No. 24-1, at 6), construing Plaintiff’s pro se Amended Complaint and attached exhibits liberally, given the allegations
that in or about 2017, Deputy Secretary of State Allen had resigned, (Dkt. No. 22, at 3); in June 2017, Plaintiff
indicated that he was interested in, among other leadership positions, the Deputy Secretary of State position, (Dkt. No.
22, at 7; Dkt. No. 22-1, at 9); and in September 2017, the DOS named Santiago as the Deputy Secretary of State, (Dkt.
No. 22, at 3), the Court concludes it is plausible to infer that there was an opening for Deputy Secretary of State and
that Plaintiff sought and was denied the Deputy Secretary of State position.



                                                           20
     Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 21 of 26




around March 30, 2017, to prepare as “key witness” for the arbitration hearing that was not

cancelled until May 2017. (Dkt. No. 22-1, at 320; Dkt. No. 22, ¶ 7). In light of this, and the fact

that at least one of the leadership positions was open in consequence of Plaintiff’s efforts to

oppose Ridler’s conduct, Plaintiff has sufficiently alleged a causal connection between the denial

of the promotion in September 2017 and his protected activity. See Vega, 801 F.3d at 90 (“A

retaliatory purpose can be shown indirectly by timing: protected activity followed closely in time

by adverse employment action.”); see also Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 110

(2d Cir. 2010) (“Though this Court has not drawn a bright line defining, for the purposes of a

prima facie case, the outer limits beyond which a temporal relationship is too attenuated to

establish causation, we have previously held that five months is not too long to find the causal

relationship.”). Accordingly, Defendant’s motion to dismiss is denied as to Plaintiff’s September

2017 retaliatory failure to promote claim.

                       b.      August 9, 2018 Failure to Promote

       Plaintiff alleges that he applied and was interviewed for a CRS 3 promotion in June 2018,

and that Defendant denied the promotion on August 9, 2018. (Dkt. No. 22, at 4, 14; Dkt. No. 22-

1, at 165). At the time of Defendant’s failure to promote Plaintiff, approximately seventeen

months had passed since his last protected activity—his March 2017 work with the DOS in

preparing to testify against Ridler, who had discriminated against him. Thus, temporal proximity

alone does not provide a basis for inferring causation. See, e.g., Clark Cnty. Sch. Dist. v.

Breeden, 532 U.S. 268, 274 (2001) (“Action taken . . . 20 months later suggests, by itself, no

causality at all.”). This does not end the inquiry, however, because “an inference of causation”

may be “drawn when one considers the facts as a whole.” Duplan, 888 F.3d at 626. The Second

Circuit has recognized that “proof of causal connection can be established indirectly by showing

that protected activity is followed by discriminatory treatment.” Id. (quoting Grant v. Bethlehem


                                                 21
     Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 22 of 26




Steel Corp., 622 F.2d 43, 46 (2d Cir. 1980); and citing Curcio v. Roosevelt Union Free Sch.

Dist., No. 10-cv-5612, 2012 WL 3646935, at *14, 2012 U.S. Dist. LEXIS 120144, at *44

(E.D.N.Y. Aug. 22, 2012) (observing that a “pattern of antagonism” over the intervening period

may be sufficient to demonstrate the requisite causal connection)).

       Plaintiff alleges that Santiago’s initial dismissive and antagonistic behavior toward him

began in November and December 2017, and was in response to Plaintiff’s continued pursuit of a

promotion to OPD&CI leadership—after having been denied a position in September 2017.

Plaintiff further alleges that in May 2018, Santiago and Crowell, and others in his workplace

subjected him to minor acts of retaliation, including seeking justification for adding Plaintiff to a

review committee, subjecting him to repeated questioning and objections during meetings,

sending Plaintiff “negative email” criticizing Plaintiff’s actions, correcting him in an email sent

to highly-ranked staff, and singling Plaintiff out at a meeting with other supervisors by assigning

him a simple, “non-planning profession task.” (Dkt. No. 22, at 11–15). The interview for the

CRS 3 promotion was in June 2018, and, according to Plaintiff, though he did not learn until

August 9, 2018, that his application for promotion was denied, Santiago and Crowell had

allowed Wojtowicz, who received the promotion, to lead the LWRP unit before the promotion

announcement. (Id. at 16). These allegations suggest only mildly adverse actions, but the Court

considers them “in the aggregate, ‘as even minor acts of retaliation can be sufficiently substantial

in gross.’” United States v. New York City Dep't of Educ., 407 F. Supp. 3d 365, 408 (S.D.N.Y.

2018) (quoting Hicks, 593 F.3d at 165).

       Here, viewed as a whole, the allegedly adverse actions—beginning in September 2017,

when Plaintiff was first denied a leadership promotion, followed by Santiago’s dismissive

treatment of Plaintiff in November and December 2017 when he attempted to continue seeking a




                                                 22
      Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 23 of 26




leadership promotion, and the denial of the CRS 3 promotion in August 2018—plausibly suggest

that Defendant engaged in a pattern of hinderance toward Plaintiff’s effort to obtain promotion,

and thus allow a plausible inference of causation. See Duplan, 888 F.3d at 626 (concluding “an

inference of causation is more easily drawn when one considers the facts as a whole,” and

finding that allegations that, following the plaintiff’s 2011 complaints and continuing through

2014, “his supervisors collectively and persistently discouraged him from remaining at the

Department by ostracizing him, giving him insufficient work, and making clear to him that his

career would not advance further by denying him every promotion and raise,” “establish[ed] a

drumbeat of retaliatory animus from which a plausible inference of causation can be drawn”);

Chan v. NYU Downtown Hosp., No. 03-cv-3003, 2004 WL 213024, at *3, 2004 U.S. Dist.

LEXIS 1419, at *9 (S.D.N.Y. Feb. 3, 2004) (“Even though an alleged act of retaliation may be

separated by a significant gap in time from the date on which a complaint of discrimination was

made, evidence of an intervening pattern of antagonism between the complaint and her employer

could support an inference that an alleged retaliatory act that was taken against the complainant

was causally related to her complaint of discrimination.”). Accordingly, Defendant’s motion to

dismiss Plaintiff’s August 2018 failure to promote claim is denied. 19

         D.       Statute of Limitations

         Defendant argues that because Plaintiff filed his EEOC charge of discrimination on

March 4, 2019, all claims occurring prior to May 8, 2018, are barred by Title VII’s 300-day




19
  Plaintiff took a CRS 3 promotional exam on May 11, 2019, (Dkt. No. 22-1, at 219, 318), but has not, to date, been
promoted. There is, however, no allegation that Plaintiff applied for a promotion in connection with that exam. Plaintiff
also alleges that there were “meetings” in November 2019 and March 2020 where promotions were “pre-determined,
with the intent of promoting favored candidates and the effect of not promoting the Plaintiff.” (Dkt. No. 22, at 4; Dkt.
No. 22-1, at 208). But as there are no allegations regarding whether promotions resulted from these meetings, or that
Plaintiff sought these positions, the Court has not considered these allegations as adverse actions. (Dkt. No. 22-1, at
219).



                                                          23
     Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 24 of 26




statute of limitations. (Dkt. No. 24-1, at 13–14). In support of its argument, Defendant relies on

an exhibit it attached to its motion to dismiss. (Dkt. No. 24-2) (letter dated March 4, 2019, from

EEOC to DOS regarding Plaintiff’s charge of discrimination).

       “As a precondition to filing a Title VII claim in federal court, a plaintiff must first pursue

available administrative remedies and file a timely complaint with the EEOC.” Hardaway v.

Hartford Pub. Works Dep’t, 879 F.3d 486, 489 (2d Cir. 2018) (quoting Deravin v. Kerik, 335

F.3d 195, 200 (2d Cir. 2003)); see also 42 U.S.C. § 2000e–5(e) and (f). “Title VII requires that

individuals aggrieved by acts of discrimination [in states like New York] file a charge with the

EEOC within . . . 300 days ‘after the alleged unlawful employment practice occurred.’” Vega,

801 F.3d at 78–79 (quoting 42 U.S.C. § 2000e–5(e)(1)). Failing to timely file a charge “acts as a

bar to a plaintiff’s ability to bring the action.” Semper v. N. Y. Methodist Hosp., 786 F. Supp. 2d

566, 576 (E.D.N.Y. 2011) (citing Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982)).

       Because Defendant’s motion relies on a document outside the Amended Complaint and

its attached exhibits, the Court must first determine whether it may consider the document.

Generally, when deciding a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a

court may not consider material extraneous to the complaint unless it is “attached to the

complaint as an exhibit or incorporated in it by reference.” Chambers v. Time Warner, Inc., 282

F.3d 147, 153 (2d Cir. 2002). “Where a document is not incorporated by reference, the court may

nevertheless consider it where the complaint ‘relies heavily upon its terms and effect,’ thereby

rendering the document ‘integral’ to the complaint.” DiFolco v. MSNBC Cable LLC, 622 F.3d

104, 111 (2d Cir. 2010) (quoting Mangiafico v. Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006)).

Here, nothing suggests Plaintiff relied on the March 4, 2019 EEOC letter in drafting the

Amended Complaint and the Amended Complaint does not incorporate the letter by reference.




                                                 24
      Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 25 of 26




Thus, the letter is not integral to the Amended Complaint. Accordingly, the Court must either

exclude the letter and decide the motion based solely upon the Amended Complaint or convert

the motion to one for summary judgment under Federal Rule of Civil Procedure 56. See Friedl v.

City of N.Y., 210 F.3d 79, 83 (2d Cir. 2000); Fed. R. Civ. P. 12(d). As there has been no

discovery on this issue and Plaintiff is proceeding pro se, the Court declines to convert this

motion to one for summary judgment, excludes the EEOC letter, and decides the motion based

on the Amended Complaint. 20 See Palomo v. Demaio, No. 15-cv-1536, 2017 WL 401240, at *5,

2017 U.S. Dist. LEXIS 11963, at *11–13 (N.D.N.Y. Jan. 30, 2017) (refusing to consider

evidence submitted on motion to dismiss in support of statute of limitations argument and

declining to convert motion to one for summary judgment).

         The Amended Complaint does not identify a filing date, and while the attached exhibits

reflect two dates of communication between the parties and the EEOC, (Dkt. No. 22-1, at 316,

322), they do not reflect a filing date, either. Accordingly, the Court cannot decide Defendant’s

statute of limitations defense from the face of the Amended Complaint. 21 Cf. Connecticut Gen.

Life Ins. Co. v. BioHealth Lab’ys, Inc., 988 F.3d 127, 131–32 (2d Cir. 2021) (“Although the

statute of limitations is ordinarily an affirmative defense that must be raised in the answer, a

statute of limitations defense may be decided on a Rule 12(b)(6) motion if the defense appears on

the face of the complaint.” (quoting Thea v. Kleinhandler, 807 F.3d 492, 501 (2d Cir. 2015)). Of

course, the Court may reevaluate the timeliness of Plaintiff’s claims at a later stage.



20
  The Court also declines to take “judicial notice of the fact that [the EEOC complaint] was filed on March 4, 2020.”
(Dkt. No. 24-1, at 10 n.4). Even if judicial notice were appropriate, the letter is a request by the EEOC to Defendant
for information and does not contain a filing date or reflect what was filed.
21
  The original Complaint alleged that Plaintiff filed charges with the New York State Division on Human Rights, the
New York City Commission on Human Rights or EEOC on February 22, 2019. (Dkt. No. 1). As neither party
addressed this, given Plaintiff’s pro se status, the Court declines to utilize this date in a statute of limitations
determination at this stage.



                                                         25
      Case 1:19-cv-01518-BKS-CFH Document 35 Filed 07/26/21 Page 26 of 26




VI.      CONCLUSION

         For these reasons, it is

         ORDERED that Defendant’s motion to dismiss (Dkt. No. 24) is GRANTED as to

Plaintiff’s Title VII race discrimination and hostile work environment claims; and it is further

         ORDERED that Plaintiff’s Title VII race discrimination and hostile work environment

claims are DISMISSED with prejudice; 22 and it is further

         ORDERED that Defendant’s motion to dismiss (Dkt. No. 24) is otherwise DENIED;

and it is further

         ORDERED that the Clerk of the Court is directed to serve this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

         IT IS SO ORDERED.

Dated: __July 26, 2021______
       Syracuse, New York




22
   Plaintiff has now filed two complaints along with more than three hundred pages of exhibits. The Court has
considered these pleadings and exhibits with deference to Plaintiff’s status as a pro se litigant but has concluded that
further amendment as to any race discrimination claim would be futile. Indeed, Plaintiff has not requested further
amendment. Accordingly, the Court dismisses these claims with prejudice.



                                                          26
